407 So. 2d 962 (1981)
Robert MORGAN, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 80-1546.
District Court of Appeal of Florida, Fourth District.
December 9, 1981.
Rehearing Denied January 21, 1982.
*963 Richard L. Jorandby, Public Defender and Tatjana Ostapoff, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Ondina Felipe, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
Robert Morgan, Jr. was convicted of two counts of armed robbery and one count of battery, and was sentenced accordingly. The armed robbery counts involve only one individual in one incident, although some money was taken that belonged to the individual and additional money was taken which was under the custody and control of that individual but which was owned by his employer. Under such circumstances there is only one robbery. Hearn v. State, 55 So. 2d 559 (Fla. 1951).
We therefore affirm one of the convictions for armed robbery and the battery conviction. The second robbery conviction is stricken, the sentence is vacated and the cause is remanded for resentencing.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED FOR RESENTENCING.
LETTS, C.J., and HERSEY and HURLEY, JJ., concur.